DETAILED ACTION
This Final Office Action is responsive to Applicant’s Response filed on 23 February 2021.
Claims 1-2 and 4-11 are currently pending and under examination, of which claims 1 and 10-11 are independent claims. Claims 4 and 11 are amended, and no claims are presently in condition for allowance.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The objection to claim 4 is withdrawn as necessitated by applicant’s amendment.
Applicant’s arguments 02/23/2021 in view of the prior art rejection have been fully considered, but they are not deemed persuasive. Examiner maintains §103 rejection with the following remarks: 
Applicant notes [P.6-7 Sect.B] “Claim 1 of this Application recites: ‘a second neural network configured to receive input of the plurality of data from the mobile usage environment, the second neural network having a different structure from a structure of the first neural network,’” and with traversal: “the proposed Stein-Kang combination fails to disclose, teach or suggest both a first and a second neural network” and “Stein does not disclose the inclusion of multiple different neural networks within a single apparatus”. However, the examiner respectfully disagrees.
Stein teaches vehicular neural networks that includes [Col15 Line20] “different neural networks” and Kang teaches student-teacher networks comprising “different neural network structures” per [0054, 56] or [0099]. Student-teacher modeling is a known technique described or illustrated below per Li US20160078339A1 cover page: 

    PNG
    media_image1.png
    503
    657
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    636
    604
    media_image2.png
    Greyscale

	The technique is taught by Kang such that error/loss updates result in more accurate NN model per Kang [0074, 79]. The neural network (NN) being of different structure is expressly taught as already noted at Kang [0054, 56] or [0099]. Further, the embodiment as an apparatus is not only rendered obvious by the combination of Stein-Kang, but the language of “within a single apparatus” is not positively recited by any of the claim limitations. That is, the only mention of apparatus is at the level of the preamble, with limitations disclosing a variety of elements including programmable logic device, controller, and electronic control unit. This suggests that the apparatus is more akin to system than device. Such an arrangement is reasonably conveyed by the non-limiting embodiments of Stein-Kang which comprise illustrated vehicular MobilEye and Kang’s programmable logic and controller (Kang [0134]). The motivation for such combination is to provide “model training apparatus may control weights to be applied”, “training apparatus may update the connection weights to reduce a value of a loss function” (Kang [0110], [0062]).

    PNG
    media_image3.png
    304
    662
    media_image3.png
    Greyscale


Obstacle avoidance is taught in either of Stein or Schrier, e.g., Stein [Col16 Lines3, 55] “avoiding the speedbump (or obstacle)… avoid the wheel going into the pothole” or Schrier [0048-49] “collision avoidance”. Examiner relies upon teachings of Stein for this functionality. The traversed language “using multiple neural networks in order to avoid road obstacles” is not commensurate with claimed language which reads “avoid a plurality of road obstacles using one of the first neural network or the second neural network”. The use of or is not equivalent to and. Regardless, the functionality is taught by Stein per [Col11 Line16] “neural network to estimate a predicted path ahead of a current location of the vehicle” or [Col15 Line6] “neural network can be thus be trained to learn the correct path taken by the vehicle”. Additional functionalities with regard to multiple networks and apparatus are as similarly identified with respect to claim 1. The additional reference Schrier is not pointed to as particularly failing to teach specific functionality. Rather, Schrier conveys transceiver functionality of vehicular communications. Finally, examiner notes MPEP 2145(III-IV, VI) as standards by which obviousness is resolved for rejection under 35 U.S.C. 103.
In consideration of these points, the argument is not persuasive. The arguments presented above support the rejections to independent claims 1, 10-11, and related dependent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Stein et al., US Patent No 9,902,401B2 hereinafter Stein, in view of 
Kang et al., US PG Pub No 20170083829A1, hereinafter Kang, and further in view of 
With respect to claim 1, Stein teaches: 
	A recognition apparatus {Stein cover page illustrates Fig2A vehicle-based image capture device MobileEye}, comprising: 
	a mobile usage environment which undergoes periodic changes and generates a plurality of data {Stein [Col3 Lines1-3] “cameras mountable in a vehicle and an associated processor that monitor the environment of the vehicle” whereby [Col14 Lines1-2] “path of the vehicle can  be predicted from images of an environment of the vehicle”; Fig 1 database}; 
a first neural network configured to receive input of the plurality of data from the mobile usage environment {Stein [Col11 Lines15-17] “device can be configured to use a trained neural network to estimate a predicted path ahead of a current location of the vehicle” where input is [Col14-15 ColBrk] “neural network can be trained, over a large set of images, to predict, from an image of an environment”; [Col4 Lines16-17] “video inputs for receiving image data from multiple image sensors”}; 
a second neural network configured to receive input of the plurality of data from the mobile usage environment, the second neural network having a different structure from a structure of the first neural network {Stein [Col15 Lines8-27] “machine learning based path prediction can have different neural networks”}; 
wherein the mobile usage environment further comprises an automobile and an electronic control unit configured to avoid a plurality of road obstacles based on the comparison result between the first output result and the second output result {Stein [Col15 Lines54 – Col16 Line3] “predict a path for the user vehicle that bypasses the obstacle… avoiding the speedbump (or obstacle)”, road profile illustrated Fig 6. See also hardware Figs 3B, 2B, 1 and [Col7 Line8] “ECU”; [Col19 Lines34-35]}.
However, Stein does not disclose comparing neural network outputs or conditions for changing network structure. Kang discloses student/teacher model apparatus:
a programmable logic device {Kang [0134] “programmable logic unit”; Fig 8} configured to compare a first output result of the first neural network and a second output result of the second neural network {Kang [0079-80] “training apparatus may measure the accuracy of the student model 420, and compare the accuracy of the student model 420 to the accuracies of the plurality of teacher models” and whereby [0045] “The teacher model 110 and the student model 120 may be neural networks of different sizes” both models are neural networks being different with [0056] “The plurality of teacher models may have different neural network structures”}; 
the programmable logic device further configured to wirelessly transmit the data to a host system configured to learn the data when a comparison result between the first output result and the second output result is different by a predetermined standard or more {Kang Fig 6:630 detailed [0109-10] “In operation 630, the model training apparatus may determine whether the student model satisfies a predetermined condition. For example, in operation 630, the model training may determine whether an accuracy of the student model is greater than or equal to a threshold” threshold is predetermined standard for comparing accuracy. With regard to wireless transmission, see below}; 
a controller {Kang [0134] “controller”} configured to change the structure of the second neural network at every predetermined time to a different structure based on the comparison result between the first output result and the second output result {Kang [0107] “change the structure of the student model” as iterative process [0111] “determine whether a training count of the student model satisfies a preset iteration count… each time operation 610 is re-performed, at least one of the plurality of teacher modules may be variably selected”}; 
Both Stein and Kang are directed to neural network training devices thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to implement the neural network training cost function of Stein [Col15 Lines6-8] according to the a student/teacher model training device disclosed by Kang because “model training apparatus may control weights to be applied”, “training apparatus may update the connection weights to reduce a value of a loss function” (Kang [0110], [0062]). Doing so would logically lead to applying the most accurate model. 
Finally, Kang does not disclose “wirelessly transmit the data to a host system configured to learn” for remote learning. This deficiency is cured by Stein at [Col8 Line21] “wireless link or links for transmitting data” and [Col4 Line52] “any number of microcontrollers” such that [Col13 Lines35-38] “the predicted path is estimated, at least in part, on a remote and is communicated to the vehicle as input possibly with some additional processing taking place in system 100 onboard the vehicle”, [Col5 Line57]. Such hardware elements for sending/receiving data are generally found across the art and would be considered obvious in consideration of Kang’s distributed parallel processing (Kang [0134-35]). Additional motivation for such combination would be for “reducing the computational load and other resource consumption” (Stein [Col20 Line61]).

Claim 3 (Canceled).

With respect to claim 4, the combination of Stein and Kang teaches the recognition apparatus according to claim 1, further comprising 
	a storage unit configured to store the second neural network having a different structure, wherein the controller is configured to change the second neural network to the different structure by referring to the storage unit {Kang [0126] “memory 820 may store the student model trained by processor 810” e.g., [0135-36] “stored and executed in a distributed fashion”}.

With respect to claim 5, the combination of Stein and Kang teaches the recognition apparatus according to claim 1, wherein 
	a part of a structure of each layer of the second neural network is different from a structure of the first neural network {Kang [0046] “teacher model 110 may include a larger number of hidden layers, a larger number of nodes, or a combination thereof, compared to the student model 120”; [0108] “training apparatus may change a number of nodes of an input layer, a number of hidden layers, and a number of nodes of the hidden layers included in the student model based on the size of the data input into the selected teacher model”. Examiner interprets claimed “part of a structure of each layer” as corresponding to Kang’s nodes/neurons and/or any element which imparts effect on layer operation}.

With respect to claim 6, the combination of Stein and Kang teaches the recognition apparatus according to claim 1, wherein 
	a first part of the structure of the second neural network, in a separate layer from a second part of the structure of the second neural network, is different from a structure of the first neural network {Kang Fig 5 multilayered architecture illustrates processing of i-th hidden layer being classified detailed [0083-88] “The i-th hidden layer 520-i may update a connection weight”; [0056] “various neural network structures including different numbers of hidden layers, different numbers of filters, and kernels of different sizes, along with different shapes, sizes and network configurations”}.

With respect to claim 7, the combination of Stein and Kang teaches the recognition apparatus according to claim 1, wherein 
	an entire structure of at least one layer of the second neural network is different from a structure of the first neural network {Kang [0085] “various type of layers or filters classified by predetermined functions” teaches different layer types and [0108] “training apparatus may change a number of nodes of an input layer, a number of hidden layers” teaches changing layers}.

With respect to claim 8, the combination of Stein and Kang teaches the recognition apparatus according to claim 1, wherein 
	an entire structure of the second neural network is different from a structure of the first neural network {Kang [0019] “different neural network structures” [0056] “different neural network structures. For example, …network configurations” e.g. [0085] “convolutional neural network”}.

With respect to claim 9, the combination of Stein and Kang teaches the recognition apparatus according to claim 1, wherein 
	the first neural network and the second neural network are to be formed in a programmable logic device {Kang [0134] “programmable logic unit” as [0052] “processors which are specially configured to perform certain functions related to training a neural network”}.

With respect to claim 11, Stein teaches: 
A recognition apparatus {Stein cover page illustrates Fig2A vehicle-based image capture device MobileEye}, comprising: 
a mobile usage environment which undergoes periodic changes and generates a plurality of data {Stein [Col3 Lines1-3] “cameras mountable in a vehicle and an associated processor that monitor the environment of the vehicle” whereby [Col14 Lines1-2] “path of the vehicle can  be predicted from images of an environment of the vehicle”; Fig 1 database}; 
an input unit configured to receive input of data {Stein [Col4 Lines16-17] “video inputs for receiving image data from multiple image sensors” for [Col14-15 ColBrk] “neural network can be trained, over a large set of images, to predict, from an image of an environment” so that [Col11 Lines15-17] “device can be configured to use a trained neural network to estimate a predicted path ahead of a current location of the vehicle”}; 
a transmission unit configured to transmit the feature data to the host system via the network {Stein [Col3 Lines57-61] “interface 128… for transmitting image data acquired by image acquisition device 120 to processing unit 110”; [Col8 Lines21-24] “transmitting data). For example, based on analysis of images acquired by image capture devices 122, 124, and/or 126, system 100 can provide control signals”}; and 
wherein the mobile usage environment further comprises an automobile and an electronic control unit configured to avoid a plurality of road obstacles based on the second neural network {Stein [Col15 Lines54 – Col16 Line3] “predict a path for the user vehicle that bypasses the obstacle… avoiding the speedbump (or obstacle)”, road profile illustrated Fig 6. See also hardware Figs 3B, 2B, 1 and [Col7 Line8] “ECU”; [Col19 Lines34-35]}.
a receiving unit configured to receive {Stein [Col5 Lines30-31] “any device suitable for providing information to or for receiving inputs” e.g. [Col5 Line57] “located remotely with respect to other components”}, from 
However, Stein does not disclose conditions for changing network structure as disclosed by Kang. Kang teaches student/teacher model host system:
a host system configured to generate a structure of a neural network by learning the structure of the neural network via a network {Kang Fig 6:630 detailed [0109-10] “In operation 630, the model training apparatus may determine whether the student model satisfies a predetermined condition. For example, in operation 630, the model training may determine whether an accuracy of the student model is greater than or equal to a threshold” is learning NN so that [0107] “structure of the student model may be changed” and where via a network is [0135] “distributed over network coupled computer systems”}; 
a programmable logic device {Kang [0134] “programmable logic unit”} configured to extract feature data from the plurality of data by using the neural network {Kang [0046] “features extracted from target data to be recognized… neural network”}; 
a controller {Kang [0134] “controller”} configured to change a second neural network at every predetermined time to a different structure based on the feature data {Kang [0107] “change the structure of the student model” as iterative process [0111] “determine whether a training count of the student model satisfies a preset iteration count… each time operation 610 is re-performed, at least one of the plurality of teacher modules may be variably selected” for [0092] “input feature map”}; and PAL01127862 1ATTORNEY DOCKETPATENT APPLICATION 072388.129315/453,482 5 of 13 
	The rationale for motivation of combination is the same as in claim 1, applied mutatis mutandis.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Stein and Kang in view of 
Schrier et al., US PG Pub No 20170206426A1 (Ford), hereinafter Schrier.
With respect to claim 2, the combination of Stein and Kang teaches the recognition apparatus according to claim 1. Schrier teaches 
	wherein a structure of the first neural network and a structure of the second neural network are generated by the host system, and wherein the programmable logic device is configured to receive the structure of the first neural network and the structure of the second neural network from the host system {Schrier [0026] “transceiver 118 may receive updated models” detailing V2V and V2X vehicle communications for object detection with “first neural network” and “second neural network” as in Claim 1 or Fig 6. See also [0081-82] “distributed system environments… remote computer systems” and [0049] “determine a driving path to avoid collision”, [0045]}.
	All of Stein, Kang, and Schrier are directed to neural network training devices thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to update NN models via transceiver as disclosed by Schrier in combination with Stein and Kang for the purpose of “reducing the computational load and other resource consumption” (Stein [Col20 Line61]) and/or applying a known technique to a known method to yield predictable results accorded by “communication standards” such as V2V or V2X (Schrier [0034-35]).

With respect to claim 10, Stein teaches: 
A learning system {Stein [Col2 Line2] “system shown in Fig. 2A”}, comprising: 
a mobile usage environment which undergoes periodic changes and generates a plurality of data {Stein [Col3 Lines1-3] “cameras mountable in a vehicle and an associated processor that monitor the environment of the vehicle” whereby [Col14 Lines1-2] “path of the vehicle can  be predicted from images of an environment of the vehicle”; Fig 1 database}; 
a recognition apparatus {Stein [Col14 Lines29-63] “Mobileye… object detection” apparatus illustrated Figs 3B, 2B, 1}, comprising: 
an input unit configured to receive input of the plurality of data {Stein [Col4 Lines16-17] “video inputs for receiving image data from multiple image sensors” for [Col14-15 ColBrk] “neural network can be trained, over a large set of images, to predict, from an image of an environment” so that [Col11 Lines15-17] “device can be configured to use a trained neural network to estimate a predicted path ahead of a current location of the vehicle”}; 
a storage unit configured to receive and store the feature data via the network {Stein [Col5 Lines53-61] “stored features… database 160 can be downloaded over a wired or wireless data connection to a network”}; and 
a first transmission unit configured to transmit the feature data via the network {Stein [Col3 Lines57-61] “interface 128… for transmitting image data acquired by image acquisition device 120 to processing unit 110”; [Col8 Lines21-24] “transmitting data). For example, based on analysis of images acquired by image capture devices 122, 124, and/or 126, system 100 can provide control signals”}; and 
wherein the mobile usage environment further comprises the recognition apparatus, an automobile and an electronic control unit configured to avoid a plurality of road obstacles using one of the first neural network or the second neural network {Stein [Col15 Lines54 – Col16 Line3] “predict a path for the user vehicle that bypasses the obstacle… avoiding the speedbump (or obstacle)”, road profile illustrated Fig 6. See also hardware Figs 3B, 2B, 1 and [Col7 Line8] “ECU”; [Col19 Lines34-35]}.
However, Stein does not disclose conditions for changing network structure as disclosed by Kang. Kang teaches student/teacher model apparatus:
a programmable logic device {Kang [0134] “programmable logic unit”} configured to extract feature data from the plurality of data by using the first neural network {Kang [0046] “features extracted from target data to be recognized… neural network”}; 
a controller {Kang [0134] “controller”} configured to change a second neural network at every predetermined time to a different structure based on the feature data {Kang [0107] “change the structure of the student model” as iterative process [0111] “determine whether a training count of the student model satisfies a preset iteration count… each time operation 610 is re-performed, at least one of the plurality of teacher modules may be variably selected” for [0092] “input feature map”}; 
a learning apparatus {Kang [0025] “training apparatus”}, comprising: 
a generation unit configured to generate the structure of the neural network based on the feature data stored in the storage unit {Kang [0107] “determine a structure of the student model based on a size of data input” yields structure for NN model from input feature [0045] “student model 120 may be neural networks”}; 
Both Stein and Kang are directed to neural network training devices thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to implement the neural network training cost function of Stein [Col15 Lines6-8] according to the a student/teacher model training device disclosed by Kang because “model training apparatus may control weights to be applied”, “training apparatus may update the connection weights to reduce a value of a loss function” (Kang [0110], [0062]). Doing so would logically lead to applying the most accurate model. 
However, the combination of Stein and Kang does not expressly disclose a “second trans. unit” and/or hardware specifically for transmitting & receiving neural network structure which is taught by Schrier: 
a second transmission unit configured to transmit the structure of the neural network to the recognition apparatus via the network; and a receiving unit configured to receive a structure of a neural network via a network {Schrier [0026-27] “transceiver 118 may receive updated models… transceivers” detailing V2V and V2X vehicle communications for object detection with “first neural network” and “second neural network” as in Claim 1 or Fig 6. A transceiver operationally performs both send and receive. See also [0081-82] “distributed system environments… remote computer systems” and [0049] “determine a driving path to avoid collision”, [0045]}; and 
All of Stein, Kang, and Schrier are directed to neural network training devices thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to update NN models via transceiver as disclosed by Schrier in combination with Stein and Kang for the purpose of “reducing the computational load and other resource consumption” (Stein [Col20 Line61]) and/or applying a known technique to a known method to yield predictable results accorded by “communication standards” such as V2V or V2X (Schrier [0034-35]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Hoffman et al., US Patent No 10001760B1 HRL discloses vehicle hardware system for adaptive modeling with different NN, see Fig 8, 3, and [Col8 Lines10-11].

    PNG
    media_image4.png
    633
    784
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    463
    826
    media_image5.png
    Greyscale

Diab et al., US PG Pub No 20160020943A1 Broadcom/Avago discloses automotive reconfigurable neural network with networked transceivers and gateway for host platform system.
Dequaire et al., “Deep Tracking on the Move: Learning to Track the World from a Moving Vehicle using Recurrent Neural Networks” discloses RNN object detection. That is, state of the art is sufficiently advanced at time of filing such that there would be no need to send/receive NN structure to a host.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935.  The examiner can normally be reached on M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124